DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings replacing Fig. 5 and Fig. 6 were received on 08 November 2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Deditch on 24 November 2021.

The application has been amended as follows: 
The Claims dated 08 November 2021 have been amended as follows:

1-12. (Canceled).
 
13. (Currently Amended) A method for controlling a first vehicle during a collision of the first vehicle with a second vehicle, the method comprising: 

determining a steering signal for aligning a driving direction of the first vehicle to the driving direction of the second vehicle; 
providing the steering signal to an interface of a steering unit for steering the first vehicle; and  
            ascertaining a weight value that reflects a weight of the second vehicle, wherein the determining of the steering signal is carried out based on a determination that the weight value is lower than a weight threshold value;  
wherein instead of an actual weight of the second vehicle, the weight value is ascertained from at least one of an estimated [[a]] volume of the second vehicle and by at least one of using the volume and an average density and using an average density value that is ascertained by measuring the proportion of steel or a packing density of 
wherein the first vehicle is an ego vehicle.
 
14. (Previously Presented) The method of claim 13, wherein the ascertainment of the driving direction of the second vehicle is based on at least one sensor signal of a surroundings sensor unit of the first vehicle.  
 
15. (Previously Presented) The method of claim 13, wherein the ascertainment of the driving direction of the second vehicle includes determining an instantaneous degree of overlap between the first vehicle and the second vehicle, and the steering signal that is determined is one by which to increase the degree of overlap.  
 
16. (Previously Presented) The method of claim 13, wherein the ascertainment of the driving direction of the second vehicle includes determining a point of rotation of the second vehicle, and the steering signal that is determined is one by which to allow a vector of a force application of the first vehicle on the second vehicle during the collision to pass through the point of rotation of the second vehicle.  

17. (Previously Presented) The method of claim 13, further comprising:
            determining a brake signal for decelerating the first vehicle and providing the determined brake signal to an interface of a braking component for braking the first vehicle.  
 
18. (Previously Presented) The method of claim 13, further comprising: 
            ascertaining, after the collision, an orientation of the first vehicle relative to a traffic lane; and 
            determining another steering signal for aligning the first vehicle in the traffic lane.  
 
19. (Previously Presented) The method of claim 13, further comprising:
            ascertaining an impulse value that represents an impulse exchanged between the first vehicle and the second vehicle during the collision, wherein the determining the steering signal is carried out based on a determination that the impulse value is above an impulse threshold value.  
 
20. (Canceled).  
 
21. (Previously Presented) The method of claim 13, wherein the method is executed by an assistance system of the first vehicle and is overridable by a driver of the first vehicle. 
 
22. (Currently Amended) A control unit, comprising:
            a processor for controlling a first vehicle during a collision of the first vehicle with a second vehicle, by performing the following:
ascertaining a driving direction of the second vehicle;
determining a steering signal for aligning a driving direction of the first vehicle to the driving direction of the second vehicle; [[and]]
providing the steering signal to an interface of a steering unit for steering the first vehicle; and  
           ascertaining a weight value that reflects a weight of the second vehicle, wherein the determining of the steering signal is carried out based on a determination that the weight value is lower than a weight threshold value;  
 of the second vehicle, the weight value is ascertained from at least one of an estimated [[a]] volume of the second vehicle and by at least one of using the volume and an average density and using an average density value that is ascertained by measuring the proportion of steel or a packing density of 
wherein the first vehicle is an ego vehicle.
 
23. (Currently Amended) A non-transitory computer-readable medium, on which are stored instructions that are executable by a processor, comprising:
            a program code arrangement having program code for controlling a first vehicle during a collision of the first vehicle with a second vehicle, by performing the following:
ascertaining a driving direction of the second vehicle;
determining a steering signal for aligning a driving direction of the first vehicle to the driving direction of the second vehicle; [[and]]
providing the steering signal to an interface of a steering unit for steering the first vehicle; and  
            ascertaining a weight value that reflects a weight of the second vehicle, wherein the determining of the steering signal is carried out based on a determination that the weight value is lower than a weight threshold value;  
wherein instead of an actual weight of the second vehicle, the weight value is ascertained from at least one of an estimated [[a]] volume of the second vehicle and by at least one of using the volume and an average density and using an average density value that is ascertained by measuring the proportion of steel or a packing density of 
wherein the first vehicle is an ego vehicle.

24. (Currently Amended) The method of claim 13, wherein an instantaneous orientation of the first vehicle relative to a traffic lane after the collision has occurred is determined using [[the]] at least one sensor signal, and wherein [[if]] when the first vehicle is located outside the traffic lane or would depart the traffic lane if the driving direction were maintained, an additional steering signal is provided so that [[a]] the steering unit is activated to guide back to prevent a departure from the traffic lane 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nadeem Odeh/Primary Examiner, Art Unit 3669